Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This office action is in response to the amendment filed August 28, 2022.  Claims 1 through 5 and 7 through 20 are pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 4, 5, 7 through 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Shon (2017/0154557).

With regard to claims 1, 5 and 12, Shon discloses a light emitting diode (LED) driving device (Figure 3, #100’/200’), comprising: 
		a driving circuit (Figure 3, #s 320 & 330) to drive a plurality of LEDs (Figure 11, #341) respectively in different times according to scan signals (Figure 11, #321 and [0116] “A switching element 321 coupled to each scan line may be controlled through the applied power voltage Vdd”); and
		a protection circuit (Figure 6, #610) to sense a first voltage corresponding to a forward-direction voltage of a first LED among the plurality of LEDs in a first time (Figure 7, #720 and [0109] “… the pixel value of the sub pixel determined as the valid data may be applied to a sub pixel in a specific position of the display panel 340 and the data processor 720 may compare the detection data generated based on the applied pixel value of the sub pixel with the valid data” wherein the office considers comparing detection data generated based on the applied pixel value as necessarily disclosing sensing a voltage and wherein the office considers Shon’s detection data generated based on the applied pixel value of the sub pixel as corresponding with the claimed first voltage corresponding to a forward-direction voltage), to sense a second voltage corresponding to a forward-direction voltage of a second LED among the plurality of LEDs in a second time ([0109] “The data processor 720 may compare the detection data generated based on the pixel value applied to the sub pixel after the received video data is applied the display panel 340 …” wherein the office considers Shon’s pixel value applied to the sub pixel after the received video data is applied as necessarily disclosing the claimed second voltage since it is know pixel values on each row are applied after the previous pixel row), and to determine a state of the second LED using the first voltage and the second voltage ([0109] “… the data processor 720 may determine whether the detection data corresponding to the sub pixel determined as the valid data is normal or defective” wherein the office considers Shon’s normal or defective corresponds with the claimed state of the LEDs),
		wherein the first voltage is a voltage related to an anode side of the first LED (Figure 7, #720 and [0109] “… the pixel value of the sub pixel determined as the valid data may be applied to a sub pixel in a specific position of the display panel 340 and the data processor 720 may compare the detection data generated based on the applied pixel value of the sub pixel with the valid data” wherein the office considers comparing detection data generated based on the applied pixel value as necessarily disclosing sensing a voltage and wherein the office considers Shon’s detection data generated based on the applied pixel value of the sub pixel as corresponding with the claimed first voltage corresponding to a forward-direction voltage), and the second voltage is a voltage related to an anode side of the second LED ([0109] “The data processor 720 may compare the detection data generated based on the pixel value applied to the sub pixel after the received video data is applied the display panel 340 …” wherein the office considers Shon’s pixel value applied to the sub pixel after the received video data is applied as necessarily disclosing the claimed second voltage since it is know pixel values on each row are applied after the previous pixel row). 

With regard to claim 2, Shon discloses the first LED and the second LED differ from each other (Figure 11, #341 attached to the came horizontal line) and are connected with one driving line or one channel (Figure 11, #320 wherein the office considers Shon’s scan driver #320 as corresponding to the claimed one channel).

With regard to claim 4, Shown discloses the first voltage corresponds to a highest one among voltages formed in anode sides of the plurality of LEDs (Figure 11 wherein, since the anode sides of adjacent LEDs are connected, the voltage on the anode side of all adjacent LEDs is the same and therefore both the highest and the lowest voltage).

With regard to claim 7, Shon discloses the voltage drop element is a diode element (Figure 11, #341) or a diodeconnected field effect transistor (FET) element.

With regard to claim 8, Shon discloses the protection circuit inputs the first voltage and the second voltage into a comparator comprising a hysteresis loop and determines a state of each pixel according to an output from the comparator (Figure 12, #330).

With regard to claim 9, Shon discloses the driving circuit comprises a switch to adjust brightness of each pixel (Figure 6, #600) according to a pulse width modulation (PWM) signal ([0095] “As illustrated in FIG. 4, a tuner (not shown), a demodulator (not shown) …”) and the switch is controlled to be on or off according to a signal in which a signal outputted from the comparator and the PWM signal are combined [0103].

With regard to claim 10, Shon discloses the second voltage is stored in a capacitor and reset according to a periodic or non-periodic turn-on of a reset switch connected in parallel with the capacitor (Figure 6, #310, Figure 11, #330 and [0118] wherein the office considers Shon’s voltage inputted to comparator 332 is known to be stored in a capacitor).  

With regard to claim 11, Shon discloses the plurality of pixels and the driving circuit are connected by a driving line (Figure 11) and the protection circuit senses the first voltage or the second voltage using the driving line (Figure 11, #332) in a time when driving currents are supplied to the plurality of pixels (Figure 11, #320) and supplies a predetermined voltage to the driving line in a time when driving currents are not supplied to the plurality of pixels (Figure 13, #S1320), wherein the predetermined voltage has a level by which the plurality of pixels are not turned on ([0118] “… as illustrated in FIG. 12, in response to the reference value Vref input to the comparator 332 being set to a value corresponding to the 200-th gray scale level of the pixel value and the current value detected through the light-emitting element 341 corresponding to a specific sub pixel being a value corresponding to the 200-th gray scale level …”).

With regard to claim 14, Shon discloses comprising generating a protection signal when the LED is determined to be defective and identifying a position of the LED determined to be defective or storing the position by identifying a time point when the protection signal is generated ([0086] “The controller 310 may determine pixel failure or defective pixels of the display panel 340 as described above. For example, the controller 310 may determine the valid data available to determine the pixel failure in the video data before the video data is applied to the display panel 340 …”).

With regard to claim 15, Shon discloses resetting the comparative object voltage ([0103] “The pixel state determination unit 610 may determine the valid data or test data used to determine the pixel failure in the video data before the video data is applied to the display panel 340” wherein the office considers Shon’s determination of valid data or test data before applying video data as corresponding with the claimed resetting of the comparative object voltage), wherein the comparative object voltage is reset at an interval different from an interval for frames ([0103] “The pixel state determination unit 610 may determine the valid data or test data used to determine the pixel failure in the video data before the video data is applied to the display panel 340” wherein since the office considers video data application as being a continuous process, Shon’s application of video data / resetting of the comparative object voltage can be any time interval including the same as or different from an interval of frames).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shon.

With regard to claim 6, Shon discloses the protection circuit senses the first voltage on a cathode side of an LED disposed in each pixel.  The office finds no specific disclosure in Shon wherein the protection circuit senses the first voltage on an anode side of an LED disposed in each pixel.  Since courts have found, choosing from a finite number of identified, predicable solutions with a reasonable expectation of success is a rationale that supports a conclusion of obviousness (Obvious to Try  MPEP §2143(F)), and since the office finds sensing voltage from the anode side of an LED is a choice of one of a finite number of solutions, wherein that finite number of solutions include sensing voltage from the anode side of an LED and sensing voltage from the cathode side of an LED, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include sensing voltage from the anode side of an LED.

With regard to claim 13, Shon discloses storing the comparative object voltage, however, the office finds no specific disclosure in Shon wherein the comparative object voltage is stored in a capacitor and naturally discharged by a parasitic element.  Since courts have found, choosing from a finite number of identified, predicable solutions with a reasonable expectation of success is a rationale that supports a conclusion of obviousness (Obvious to Try  MPEP §2143(F)), and since the office finds storing the comparative object voltage in a capacitor and naturally discharged by a parasitic element is a choice of one of a finite number of solutions to storing and discharging stored voltage, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include storing the comparative object voltage in a capacitor and naturally discharged by a parasitic element.


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 3 recites allowable subject matter because, although Shon discloses the first voltage is a voltage formed on an cathode side of the first LED (Figure 11 wherein the voltage comparator is connected to cathode side of #341), the second voltage is a voltage formed on an anode side of the second LED (Figure 11 wherein the voltage comparator is connected to cathode side of #341), and the protection circuit determines a state of the second LED by comparing a predetermined voltage with the second voltage (Figure 13, #S1330), 
		none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the protection circuit determines a state of the second LED by comparing a voltage, obtained by deducting a predetermined voltage from the first voltage, with the second voltage. 


Response to Arguments
Applicant's arguments with respect to claims 1-5 and 7 through 15 have been considered but are not persuasive.  See new rejections above.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571)270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARK W REGN/Primary Examiner, Art Unit 2622